WOODLEY, Commissioner.
The conviction is for murder 'with punishment assessed by the jury at 35 years in the penitentiary.
There are no bills of exception and no objections to the court’s instructions to the jury.
The killing occurred at a cafe where a dice game was in progress and, according to the State’s version, immediately followed the discovery by one of the players that appellant had a third dice in his hand which bore only the numbers 1, 3 and 5, and not the customary numbers from 1 to 6.
No witness testified to having seen the shot fired by appellant, and the court submitted the case on circumstantial evidence.
The witnesses testified to having heard the shot fired, and to having seen the pistol in the hands of appellant immediately thereafter. It was shown that no other pistol was exhibited in the room.
The bullet and empty shell were identified by an expert as having been fired from appellant’s pistol, the testimony being based upon a laboratory examination and comparison of a test shell and bullet fired from the pistol.
The evidence is sufficient to support the verdict, and no error appears in the record requiring reversal.
The judgment is affirmed.
Opinion approved by the Court.